Order entered September 23, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-00944-CV

                IN RE WILLIE JAMES CHAPPLE, Relator

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-09749

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE